     Case 3:18-cv-00534-L Document 22 Filed 10/15/18               Page 1 of 2 PageID 108


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

SECURITIES AND EXCHANGE                         §
COMMISSION,                                     §
                                                §
                              Plaintiff,        §
                                                §
v.                                              §            Case No. 3:18-cv-00534-L
                                                §
AMERICRUDE, INC., SHEZAD AKBAR                  §
a/k/a TONY ACKERMAN, and DANIEL                 §
WAITE,                                          §
                                                §
                              Defendants.       §


                                   JOINT STATUS REPORT

       Plaintiff Securities and Exchange Commission (the “Commission”) and Defendants

Americrude, Inc. and Shezad Akbar (“Defendants”) respectfully submit this Joint Status Report.

On July 18, 2018, the Court entered a scheduling order directing the parties to discuss settlement

and file by October 15, 2018 a joint report setting forth the status of settlement negotiations and

the specific efforts made by the parties to resolve the case. Dkt. 20, ¶ 11. The parties report as

follows.

1.     On March 7, 2018, the Commission filed its complaint against Americrude, Shezad

Akbar, and Daniel Waite. Dkt. 1.

2.     On March 21, the Commission filed an unopposed motion to enter final judgment against

Daniel Waite, which the Court granted on March 22, 2018, removing Defendant Waite from the

case. Dkt. 11.

3.     On March 27, 2018, Defendant Akbar filed an answer consisting of a single, general

denial to all of the Commission’s claims. Dkt. 17. Defendant Americrude has not answered.
     Case 3:18-cv-00534-L Document 22 Filed 10/15/18              Page 2 of 2 PageID 109


4.     In April 2018, attorney David Clouston, who had represented Daniel Waite, contacted the

Commission to discuss settlement on behalf of Defendant Akbar.             Attorney Clouston is

representing Akbar for the purposes of negotiating a potential settlement only.

5.     Settlement discussions continue and the Commission has provided Akbar a draft consent

and final judgment for his review and approval. The parties are hopeful that this matter may be

resolved without further litigation.



Dated: October 15, 2018                      Respectfully submitted,

                                              s/ Matthew J. Gulde
                                             Matthew J. Gulde
                                             Illinois Bar No. 6272325
                                             SECURITIES AND EXCHANGE COMMISSION
                                             Fort Worth Regional Office
                                             Burnett Plaza, Suite 1900
                                             801 Cherry Street, Unit #18
                                             Fort Worth, TX 76102-6882
                                             (817) 978-1410
                                             (817) 978-4927 (facsimile)
                                             guldem@sec.gov

                                             s/ Shezad Akbar
                                             Shezad Akbar
                                             1364 Mae Drive
                                             Carrollton, TX 76007
                                             (469) 471-3175




SEC v. Americrude, Inc., et al.
Settlement Joint Status Report, p. 2
